Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 17, 2022

                                      No. 04-22-00357-CV

                         IN THE INTEREST OF L.R., et al., Children

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-00430
                       Honorable Linda A. Rodriguez, Judge Presiding


                                         ORDER
        On May 13, 2022, the trial court signed an order terminating Appellant’s parental rights
to her children L.R.R. and A.P.R. A notice of appeal was due on June 2, 2022; a motion for
extension of time to file a notice of appeal was due on June 17, 2022. See TEX. R. APP. P.
26.1(b), 26.3.
        On June 14, 2022, after the deadline to file the notice of appeal, Appellant filed a notice
of appeal without filing a motion for extension of time to file a notice of appeal. Contra TEX. R.
APP. P. 26.3(b). See generally Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[A]
motion for extension of time is necessarily implied when an appellant acting in good faith files a
[notice of appeal] beyond the time allowed by Rule [26.1], but within the fifteen-day period in
which the appellant would be entitled to move to extend the filing deadline under Rule [26.3].”).
        We order Appellant to show cause in writing within ten days of the date of this order
why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P. 10.5(b)
(requirements for a motion for extension of time); TEX. R. APP. P. 42.3(a) (dismissal for want of
jurisdiction); Garcia v. Kastner Farms, Inc., 774 S.W.2d 668, 670 (Tex. 1989) (reasonable
explanation).
        If Appellant fails to respond as ordered, this appeal will be dismissed without further
notice. See TEX. R. APP. P. 42.3(c) (dismissal for failure to comply with court order).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court